People v Pontes (2018 NY Slip Op 04127)





People v Pontes


2018 NY Slip Op 04127


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, NEMOYER, CURRAN, AND TROUTMAN, JJ.


394 KA 17-01663

[*1]THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,
vHENRI PONTES, DEFENDANT-RESPONDENT. 


SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF COUNSEL), FOR APPELLANT. 
MICHAEL T. ANSALDI, ROCHESTER, FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Monroe County Court (Douglas A. Randall, J.), entered February 10, 2017. The order granted that part of defendant's omnibus motion seeking to dismiss the indictment. 
It is hereby ORDERED that the order so appealed from is unanimously reversed on the law, that part of the omnibus motion seeking to dismiss the indictment is denied, the indictment is reinstated, and the matter is remitted to Monroe County Court for further proceedings on the indictment.
Memorandum: The People appeal from an order granting that part of defendant's omnibus motion seeking to dismiss an indictment charging her with identity theft in the first degree (Penal Law
§ 190.80 [3]) and second degree (§ 190.79 [2]). We now reverse the order, deny that part of the motion, and reinstate the indictment. We agree with the People that County Court erred in granting that part of the motion inasmuch as the evidence before the grand jury is legally sufficient to sustain the indictment (see People v Roberts, — NY3d &mdash, &mdash, 2018 NY Slip Op 03172 at *4-7 [2018]; People v Yuson, 133 AD3d 1221, 1221-1222 [4th Dept 2015], lv denied 27 NY3d 1157 [2016]; see generally People v Bello, 92 NY2d 523, 525-526 [1998]).
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court